

Exhibit 10.2
AMENDMENT, LIMITED WAIVER AND CONSENT TO CREDIT AGREEMENT


This AMENDMENT, LIMITED WAIVER AND CONSENT TO CREDIT AGREEMENT (this
“Agreement”) is dated as of May 15, 2020 and deemed effective as of April 1,
2020, and is entered into by and among HORIZON GLOBAL CORPORATION, a Delaware
corporation ( “Borrower”), Cortland Capital Market Services LLC (as successor to
JPMorgan Chase Bank, N.A.), as administrative agent (in such capacity, “Agent”),
and the financial institutions party to this Agreement as Lenders.
RECITALS
WHEREAS, Borrower, Agent and certain financial institutions have entered into
that certain Term Loan Credit Agreement, dated as of June 30, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”); and
WHEREAS, Borrower has informed Agent and the Lenders that (a) Horizon Global
Company LLC, a Delaware limited liability company (the “PPP Borrower”), desires
to participate in and obtain a Small Business Loan under the federal Paycheck
Protection Program provided in Section 7(a) of the Small Business Act of 1953,
as amended by the Coronavirus Aid, Relief, and Economic Security Act (as amended
from time to time, the “PPP”), in a principal amount not to exceed $8,670,300
(the “PPP Loan”) from PNC Bank, National Association or another lender
participating in the PPP (the “PPP Lender”), and (b) S.I.A.R.R. SAS, an indirect
Subsidiary of the Borrower organized under the laws of France, has incurred or
will incur an unsecured loan from BNP Paribas in an aggregate principal amount
of €5,000,000 (the “BNP Paribas Loan”), (c) Westfalia-Automotive GmbH, an
indirect Subsidiary of the Borrower organized under the laws of Germany, has
incurred or will incur a state-guaranteed unsecured loan in an aggregate
principal of up to $1,750,000 (the “Westfalia Loan”), (d) Horizon Global Germany
GmbH, an indirect Subsidiary of the Borrower organized under the laws of
Germany, has incurred or will incur a state-guaranteed loan in an aggregate
principal amount of up to $600,000 (the “Horizon Germany Loan” and, together
with the BNP Paribas Loan, the Westfalia Loan and the Horizon Germany Loan, the
“Foreign Loans”), and in connection with the foregoing, Borrower has requested
that Agent and the Lenders: (i) consent to the PPP Borrower’s incurrence of the
PPP Loan, regardless of whether the PPP Loan is permitted under the Credit
Agreement; (ii) consent to the PPP Borrower using the proceeds of the PPP Loan
in accordance in all material respects with, and for purposes set forth in, the
terms, provisions and guidelines of the PPP (or otherwise in accordance with the
guidelines of the Small Business Administration or any other applicable United
States Governmental Authority); (iii) consent to the PPP Loan not constituting
Indebtedness under the Credit Agreement and such amount and any interest related
thereto shall not be included in the calculation of any financial covenant,
financial ratio or utilization of any dollar basket in the Credit Agreement;
(iv) waive any requirement (if any) under the Credit Agreement that Borrower
prepay the Loans with the net cash proceeds of the incurrence of the PPP Loan,
(v) agree that any prepayment or forgiveness of the PPP Loan or any interest
thereon shall be permitted notwithstanding any prohibition to the contrary
contained in the Loan Documents, (vi) consent to the incurrence of the Foreign
Loans, (vii) waive any requirement under the Credit Agreement that the Borrower
prepay the Loans with the net cash proceeds of the incurrence of the Foreign
Loans, and (viii) agree to certain other terms as described herein, and, in each
case, subject to the satisfaction of the terms and conditions set forth herein,
Agent and the Lenders are willing to do so.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Agreement, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:



--------------------------------------------------------------------------------



Exhibit 10.2
ARTICLE I
DEFINITIONS


Initially capitalized terms used but not otherwise defined in this Agreement
have the respective meanings set forth in the Credit Agreement.
ARTICLE II
RECITALS


The foregoing Recitals are hereby made as part of this Agreement.


ARTICLE III
CONSENT AND LIMITED WAIVER


Notwithstanding anything to the contrary contained in the Credit Agreement or
the other Loan Documents, subject to the satisfaction (or waiver) of only the
conditions precedent set forth in Article V below, and in reliance on the
representations, warranties, covenants and agreements contained herein,
Borrower, Agent and the undersigned Lenders (who constitute the Required
Lenders) hereby agree as follows:
a.Agent and each of the undersigned Lenders hereby: (i) consent to the PPP
Borrower applying for, obtaining and incurring the PPP Loan from the PPP Lender
in a principal amount not to exceed $8,670,300 (ii) agree that the PPP Loan
shall not constitute Indebtedness under the Credit Agreement and such amount and
any interest related thereto shall not be included in the calculation of any
financial covenant, financial ratio or utilization of any dollar basket in the
Credit Agreement; provided, however, that any time the PPP Lender has finally
determined that any principal amount of the PPP Loan will not be forgiven, such
amount that is not forgiven will constitute “Indebtedness” that shall be deemed
to be permitted under Section 6.01 of the Credit Agreement; (iii) waive any
requirement under the Credit Agreement that Borrower prepay the Obligations with
the net cash proceeds of the incurrence of the PPP Loan, (iv) agree that any
repayment, prepayment or forgiveness of the PPP Loan or any interest thereon
shall be permitted notwithstanding any prohibition to the contrary contained in
the Loan Documents, (v) consent to (1) the inclusion of expenses incurred and
for which the PPP Loan has been used in an aggregate amount not to exceed the
amount of the PPP Loan plus any fees, costs and expenses in connection with the
application for, and maintenance of, the PPP Loan as a new add-back to the
definition of “Consolidated EBITDA” and a corresponding reduction to “Excess
Cash Flow” (to the extent paid in cash) and (2) the exclusion of the PPP Loan
from any reduction to “Consolidated EBITDA” pursuant to clause (b)(iii) of the
definition thereof in connection with any gains realized from the retirement or
forgiveness of the PPP Loan, whether or not constituting Indebtedness under the
Credit Agreement, (vi) consent to the incurrence of each of the Foreign Loans,
and (vii) waive any requirement under the Credit Agreement that Borrower prepay
the Obligations with the net cash proceeds of the incurrence of the Foreign
Loans. As consideration for such consent and waiver, Borrower agrees to comply
with the following conditions, covenants and agreements (collectively, the “PPP
Conditions”): (A) the principal amount of the PPP Loan shall not exceed
$8,670,300 (B) Borrower shall cause the PPP Borrower to endeavor in good faith
to use the proceeds of the PPP Loan in accordance (in all material respects)
with, and only for purposes permitted under, the terms, provisions and
guidelines of the PPP (or otherwise in accordance with the guidelines of the
Small Business Administration or any other applicable United States Governmental
Authority); (C) the Loan Parties shall endeavor in good faith to comply with the
terms and guidelines of the PPP with respect to the PPP Loan in all material
respects; and (D) the Loan Parties covenant and agree that (x) the Loan Parties
shall comply with the PPP Conditions and (y) the Loan Parties shall, reasonably
promptly upon any Loan Party’s receipt thereof, provide Agent with copies of any
material written correspondence from the PPP Lender, the Small Business
Association or any other applicable Governmental Authority with respect to the
PPP Loan following the PPP Lender’s



--------------------------------------------------------------------------------



Exhibit 10.2
making the PPP Loan available to the PPP Borrower (including any notices of
defaults thereunder, any requirement of any Loan Party or any affiliate or any
shareholder, member or partner of any of the foregoing to make any prepayment on
the PPP Loan, and the forgiveness of all or any portion of the PPP Loan).
b.The limited consents and waivers set forth in this Article III shall not be
deemed a consent to the breach by the Loan Parties of other covenants or
agreements contained in the Credit Agreement or any other Loan Documents with
respect to any other transaction or matter not related to the PPP Loan. Borrower
agrees that the limited consents and waivers set forth in this Article III shall
be limited to the precise meaning of the words as written therein and shall not
be deemed (i) to be a consent to, or any waiver or modification of, any other
term or condition of the Credit Agreement or any other Loan Document, or (ii) to
prejudice any right or remedy that Agent or the Lenders may now have or may in
the future have under or in connection with the Credit Agreement or any other
Loan Document other than with respect to the matters for which the limited
consents and waivers set forth in this Article III have been provided. Other
than as described in this Agreement, the limited consents and waivers set forth
in this Article III shall not alter, affect, release or prejudice in any way any
of the Obligations under the Credit Agreement or under any other Loan Document.
This Agreement shall not be construed as establishing a course of conduct on the
part of Agent or Lenders upon which the Loan Parties may rely at any time in the
future. Borrower expressly waives any right to assert any claim to such effect
at any time.
ARTICLE IV
AMENDMENTS


4.01Amendments. Effective as of the Effective Date (as defined below), Section
6.13 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
“SECTION 6.13 Financial Covenants.
(a) The Borrower will not permit the Secured Net Leverage Ratio as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending June 30,
2021, to exceed the ratio set forth below opposite such fiscal quarter:

Fiscal QuarterSecured Net Leverage RatioJune 30, 20216.00:1.00
September 30, 2021 and each fiscal quarter ending thereafter


5.00:1.00

(b) [Reserved].
(c) The Borrower will not permit the Fixed Charge Coverage Ratio as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending June 30,
2021 to be below 1.0 to 1.0.”







--------------------------------------------------------------------------------



Exhibit 10.2
ARTICLE V
REPRESENTATIONS AND WARRANTIES


Borrower hereby represents and warrants to each Lender party hereto and Agent,
as of the date hereof as follows:


5.01Authority. The execution, delivery and performance by Borrower of this
Agreement, and the transactions contemplated hereby or thereby, have been duly
authorized by all necessary action, and this Agreement is a legal, valid and
binding obligation of Borrower enforceable against Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
5.02No Defaults. No Default or Event of Default has occurred and is continuing.
ARTICLE VI
CONDITIONS PRECEDENT AND FURTHER ACTIONS


6.01Conditions Precedent. The amendments, consents and waivers contained in
Articles III and IV shall be deemed effective as of the date first set forth
above when each of the following conditions precedent have been satisfied in
form and substance satisfactory to Agent and its counsel (such date, the
“Effective Date”):


(a)Agent shall have received duly executed counterparts of this Agreement which,
when taken together, bear the authorized signatures of Borrower, Agent and the
Lenders comprising the Required Lenders;
(b)Agent shall have received a fully executed amendment and consent from the
required lenders under the Junior Credit Agreement substantially similar to this
Agreement; and
(c)Borrower shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Effective
Date shall be limited to such legal fees as to which Borrower has received a
summary invoice) owed to and/or incurred by Agent and the Required Lenders in
connection with this Agreement.
ARTICLE VII
MISCELLANEOUS


7.01Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, and their respective successors and
assigns. The successors and assigns of Borrower include, without limitation,
their respective receivers, trustees, and debtors-in-possession.
7.02Further Assurances. Borrower hereby agrees from time to time, as and when
requested by Agent or any Lender, to execute and deliver or cause to be executed
and delivered all such documents, instruments and agreements and to take or
cause to be taken such further or other action as Agent or such Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Agreement and the other Loan Documents.
7.03Loan Document. This Agreement shall be deemed to be a “Loan Document” for
all purposes under the Credit Agreement.
7.04Governing Law. THIS AGREEMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE



--------------------------------------------------------------------------------



Exhibit 10.2
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
7.05Consent to Forum. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.01 OF THE CREDIT AGREEMENT. A FINAL JUDGMENT IN ANY
PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISIDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.
7.06Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.
7.07Entire Agreement. This Agreement constitutes the entire contract among the
parties relating to the subject matter hereof, and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.
7.08Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective on the
Effective Date. Delivery of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
7.09Costs and Expenses. Borrower agrees to reimburse Agent for all fees, costs
and expenses, including the reasonable fees, costs and expenses of counsel or
other advisors for advice, assistance, or other representation in connection
with this Agreement.
7.10Reference to and Effect upon the Loan Documents. The Credit Agreement and
the other Loan Documents shall continue in full force and effect in accordance
with the provisions thereof, and are hereby ratified and confirmed. In each case
except as expressly provided in this Agreement, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon the effectiveness of this Agreement, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby.
7.11Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Agreement and the parties have delivered this Agreement, each as of the day
and year first written above.




--------------------------------------------------------------------------------



Exhibit 10.2

BORROWER:HORIZON GLOBAL CORPORATIONa Delaware corporationBy: /s/ Jay
GoldbaumName: Jay GoldbaumTitle: General Counsel, Chief Compliance Officer and
Corporate Secretary
AGENT:
Cortland Capital Market Services LLC, (as successor to JPMorgan Chase Bank,
N.A.) as Administrative AgentBy: /s/ Jon KirschmeierName: Jon KirschmeierTitle:
Associate Counsel
LENDERS:
Corre Partners Management, L.L.C., as Lender RepresentativeBy: /s/ Eric
SoderlundName: Eric SoderlundTitle: Managing PartnerCorre Opportunities
Qualified Master Fund, LP, as LenderBy: /s/ Eric SoderlundName: Eric
SoderlundTitle: Managing Partner




--------------------------------------------------------------------------------



Exhibit 10.2

Corre Horizon Fund, LP, as LenderBy: /s/ Eric SoderlundName: Eric
SoderlundTitle: Managing PartnerCorre Opportunities II Qualified Master Fund,
LP, as LenderBy: /s/ Eric SoderlundName: Eric SoderlundTitle: Managing Partner


